Citation Nr: 0600306	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for PTSD.

The appeal originally included the issues of entitlement to 
service connection for neck and shoulder disorders; however, 
in a May 2005 report of contact and substantive appeal, the 
veteran stated that he was only appealing the issue of 
service connection for PTSD.  Thus, the Board finds that the 
veteran withdrew the issues of service connection for neck 
and shoulder disorders.


FINDINGS OF FACT

The record includes medical diagnoses of PTSD; credible 
evidence that supports the veteran's claimed in-service 
stressors of frequent enemy fire attack; and medical evidence 
of a nexus between the PTSD diagnoses and the veteran's 
Vietnam experiences.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a service connection claim for PTSD in May 
2002.  He submitted a statement that he was stationed on 
board the USS Lloyd Thomas (DD-764) from December 1971 to 
October 1972, and was deployed to the Western Pacific for six 
months, and the Gulf of Tonkin in Vietnam.  He stated that 
almost every day they were in the Gulf watching for the 
location of the enemy's fire and that their ship's code name 
was Bait Hook.  He recalled that they always were in front of 
other ships and that their job was to fire their big guns to 
draw fire from the enemies; they would then turn around to 
evade the fire and other ships would come in to shoot where 
the enemies were firing.  He noted that they were always 
getting hit and that all of the crew members were scared they 
might get a direct hit in their ammunition section.  He 
reported that their ship finally was hit below the water line 
just above the hull, causing water to come in and the need 
for repairs to keep afloat.  He recalled that the scary part 
of it all was that just below where they were hit was the 
ammunition locker where all ammunition was stocked.  He noted 
that a few bunks were demolished and shrapnel of part of the 
ship structure hit a few of their shipmates.  He stated that 
this event has stuck in his mind and that there have been 
many sleepless nights because of recurring nightmares.  He 
also indicated that the best way he has learned to relieve 
stress is by being angry, which seems to give him peace of 
mind.  He stated that his family and friends tell him that he 
always seems to get irritated by senseless occurrences with 
his daily living.  The veteran's wife also submitted a 
statement in November 2004 attesting to the veteran's 
belligerent attitude, his nightmares, and trouble sleeping.  
In sum, the veteran contends that he currently suffers from 
PTSD, as a direct result of his service, thus entitling him 
to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  The criteria for a diagnosis of PTSD are 
significantly revised in DSM IV.  In particular, the person's 
response to the stressor is no longer based solely on usual 
experience and response.  Rather, it is geared to the 
specific individual's actual experience and response.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows corroborative evidence of 
exposure to the claimed in-service stressors.  

An October 1972 officer evaluation report shows the veteran 
was stationed on the USS Lloyd Thomas DD-764 from November 
1971 to October 1972, during a six-month WESTPAC deployment, 
and was recognized for his endurance under strenuous 
conditions of combat.

The DD-Form 214 and other personnel records also show the 
veteran received, in pertinent part, the Combat Action 
Ribbon, Republic of Vietnam Meritorious Unit Commendation 
(Gallantry Cross), and Republic of Vietnam Civil Actions Unit 
Citation.

Additionally, the veteran submitted a copy of a Stars and 
Stripes newspaper article dated in April 1972, reporting that 
the destroyer Lloyd Thomas had been hit by Communist 
Artillery and automatic weapons fire, while it was shelling 
North Vietnamese targets just below DMZ.  The Navy had 
reported that three Americans were wounded and that the ship 
sustained light damage.  The article noted that the ship 
remained in the firing line.

As the evidence establishes that the veteran served under 
combat conditions on the USS Lloyd, and his claimed stressors 
are related to this combat, the veteran's lay testimony is 
accepted as credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f); see 38 
U.S.C.A. § 1154(b); see also Cohen v. Brown, 10 Vet. App. at 
138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The next issue is whether the evidence shows a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (DSM-IV).

A May 2002 private medical statement indicates that the 
veteran was referred for evaluation and management of 
possible mood symptoms.  The psychiatrist stated that the 
veteran presently had mood and anxiety symptoms that were 
related to his experiences of war.  She also found that the 
veteran carried diagnoses of PTSD, major depressive disorder, 
and generalized anxiety disorder.

An October 2002 VA examination report notes that the veteran 
was referred for symptoms of intense irritability, mood 
swings, depression, and insomnia.  The examiner noted that no 
claims folder was available at the time of the evaluation; 
but indicated that some notes were reviewed, as well as a 
clinical report from the veteran's private psychiatrist.  The 
veteran stated that during the war, the ship he was on drew 
fire and was hit directly by a cannon and he thought they 
were going to die.  The examiner found that the overall level 
of traumatic stress exposure was moderate.  Post-military 
traumatic events were listed as being sent to the Persian 
Gulf War as a Merchant Marine and witnessing the bombings of 
Kuwait.  The veteran reportedly had a poor relationship with 
his children and indicated that his wife "tolerates him."  
He also stated that he had poor social relationships, no 
friends, and preferred to be alone.  On mental status 
examination, the examiner found no impairment of thought 
process, and noted that communication skills were intact.  
The veteran reportedly had no delusions or hallucinations 
elicited and good eye contact.  He also had no suicidal or 
homicidal thoughts, ideations, plans, or intent elicited.  
The examiner found that the veteran was capable of self feed 
and self care, and was oriented to person, place, and time.  
He had good short and long term memory, and no obsessive or 
ritualistic behavior observed.  There also was no speech 
pathology noted, or panic attacks clinically observed.  The 
examiner thus found that the veteran had a depressed mood 
with poor impulse control when depressed, and was reported to 
be prone to mood swings.  His affect reportedly was 
appropriate; and he had initial and early waking insomnia.  
The examiner found that the veteran's condition was not 
attributable to PTSD.  The Axis I diagnosis was depressive 
disorder, not otherwise specified.  

A March 2003 private medical statement from the previous 
psychiatrist, again notes that the veteran had been under her 
care since May 2002, when he initially presented with 
concerns about his difficulty in getting along with most 
people, and his constant worry and anxiety about family 
members.  The psychiatrist noted that the veteran was 
stationed aboard the USS Lloyd Thomas where he was the 
leading Chief of Supply and also was responsible for getting 
the ship in operating condition at all times.  The veteran 
reported that almost every day, they were in the Gulf of 
Tonkin in Vietnam, watching for the location of the enemy's 
fire and that their ship always was positioned in front of 
other ships.  He indicated that their responsibility included 
firing their guns to invite enemies to fire back at them; and 
at this point, their ship immediately would turn around so 
that other ships that were positioned behind them could come 
to the front lines and shoot the enemies.  He noted that 
their ship's code name was "bait hook" and that they always 
got shot at, which scared most of the crew members.  The 
constant exposure to this type of work reportedly caused the 
veteran to develop the thinking that they might get a direct 
hit and that would be the end of them.  He recalled that the 
closest call the USS Lloyd had was when it was hit below the 
water line, causing the water to come in.  He also noted that 
what was worse was that the ammunition locker was below the 
area hit; and had this been hit, a major catastrophe would 
have happened.  The veteran reported that the above events 
constantly come to his mind; and the psychiatrist noted that 
during therapy sessions it became evident that he was having 
flashbacks to these events.  The veteran also reported having 
sleepless nights because of recurring nightmares, consisting 
of themes of either retaliation by the enemy or of two 
helicopters on a head on collision, which he apparently 
witnessed.  The psychiatrist noted that as a result, the 
veteran had learned to numb his general feelings with anger 
and that to avoid arguments he had withdrawn socially as a 
way of coping.  The veteran admitted to difficulty initiating 
sleep, because of too many thoughts in his mind, and also 
indicated that he wakes up more than two hours earlier than 
his usual wake up time.  Sleep reportedly was not restful at 
all and he was irritable and had angry outbursts, as 
confirmed by his wife.  The veteran's memory and 
concentration reportedly were poor; and the veteran and his 
wife confirmed that his symptoms had worsened over the years.  
The psychiatrist found that the veteran had experienced and 
was confronted with events that posed a threat to his 
physical integrity and could have caused him his life.  She 
noted that he had witnessed an event where death was the 
result and felt helpless and fearful.  The veteran reportedly 
had been reexperiencing these traumatic events in the form of 
flashbacks and nightmares; the only emotion he knew was anger 
and his affect was very restricted.  The psychiatrist found 
that symptoms of increased arousal had persisted and were 
worsening.  She also found that given the above, the veteran 
clearly suffered from PTSD, as was evident from his initial 
presentation.  She stated that because of this, as with the 
majority of PTSD victims, he also had developed depressive 
signs and symptoms, which was highly comorbid with PTSD.  She 
noted that there was no indication of malingering or 
factitious disorder in this case.

In December 2003, a private psychiatry report shows the 
veteran's recollections of being exposed to firing of guns on 
the USS Lloyd Thomas in the Gulf of Tonkin in Vietnam and 
that his crew members, including him, were scared.  This 
reportedly started his fear of impending doom, fear of dying, 
and fear that a direct hit would be the end of it all.  He 
also reportedly saw some of his shipmates hit by shrapnel, 
which affected his entire retirement years.  He indicated 
that aboard the ship he started to experience nightmares and 
tended to discharge anger frequently to relieve himself of 
the trauma; he also noted that he still experiences 
nightmares and fear.  The mental status examination revealed 
appropriate attire and denial of perceptual disturbances.  
Thoughts about the war reportedly would easily enter the 
veteran's mind; his mood was worried and anxious; and his 
affect and judgment were good.  The psychiatrist found that 
based on the data gathered and intensely reviewed, the 
veteran suffered not just from depression, but also satisfied 
the diagnostic criteria for PTSD, based on the DSM IV. 

A March 2005 private medical statement notes the veteran's 
exposure to gun fire, while serving in Vietnam aboard the USS 
Lloyd Thomas, and his experiencing extreme fear of an 
impending doom and excessive fear of dying.  He also 
reportedly witnessed his colleagues being hit by shrapnel and 
reexperienced this in recurrent distressing dreams, which 
interrupted his sleep.  The veteran also complained of 
irritability and angry outbursts, hypervigilance, and 
exaggerated startle response.  The psychiatrist thus found 
that the veteran met all the criteria of DSM IV for PTSD.  
Articles on PTSD also were submitted.

A later March 2005 private medical statement indicates that 
the veteran was first seen in February 2004 for increasing 
irritability, sleeping problems, and difficulty getting along 
with most people, including his wife and children.  It was 
noted that the veteran's wife and his only close friend also 
were interviewed.  The psychiatrist noted that the veteran 
served aboard the USS Lloyd Thomas, which served as a "bait 
hook" in the Gulf of Tonkin, meaning they would fire their 
guns to invite enemies to fire back.  The veteran related 
that constant exposure to this type of action or being inside 
the ship was very distressful and tormenting to him, 
especially in April 1972, when their ship was hit by enemy 
artillery below the water line, right above the ammunition 
locker.  His emotional condition reportedly got worse and he 
was nervous especially during the night and had difficulty 
falling asleep and maintaining his sleep.  He indicated that 
almost every night he would wake up from nightmares, gasping 
for air with palpitations and increased perspiration; and 
then would be too scared to go back to sleep.  He claimed 
that he never consulted their medical personnel, thinking it 
would just go by and that his was just a normal reaction.  He 
indicated that currently he is isolated and has an estranged 
relationship with his family, including his wife, who is his 
only social support.  He also reportedly did not have a good 
relationship with his neighbors or community members.  The 
psychiatrist noted that the veteran was dressed appropriately 
with no abnormal body posture or movements, and had fair 
hygiene and grooming, and fair eye contact.  He was 
cooperative at times, and passive and restless while relating 
events of his tour of duty in Vietnam.  The veteran claimed 
that he had nightmares and sleepless nights more than three 
times a week, and flashbacks of two helicopters on a head-on 
collision, and of being on a "bait hook" ship.  The veteran 
noted that while having nightmares of fighting with someone, 
he accidentally hit his wife.  He also indicated that he 
wakes up very early in the morning and becomes irritable and 
easily angered towards his wife; so, to avoid disagreement he 
isolates himself and reads books or prepares their meals.  He 
noted that he seldom watches television for night terror.  
The psychiatrist did not find signs or symptoms of thought 
disorder but found that the veteran's memory and 
concentration were poor.  The psychiatrist also noted that 
the veteran's condition had worsened over the years and that 
he had learned to numb his feelings with anger, 
hypervigilance, and withdrawal.  The veteran was not found to 
be suicidal or homicidal, but was sad because of persistent 
emotional instability.  His insight and judgment reportedly 
were fair to poor.  The psychiatrist's professional opinion 
was that the veteran clearly suffered from persistent PTSD, 
chronic.  It was noted that there was no indication that the 
veteran was making up his symptoms or malingering and that 
this was not a factitious disorder in his case.

Upon review, the Board finds that the evidence shows a 
diagnosis of PTSD in accordance with the applicable criteria.  
Four private psychiatrists found that based on the veteran's 
reports of in-service stressors and his current mental status 
examinations, the evidence supported a diagnosis of PTSD, in 
conformance with DSM-IV.  Although the October 2002 VA 
examiner did not find a PTSD diagnosis, this assessment is 
outweighed by the number of medical opinions to the contrary.  
The record does not indicate that the private psychiatric 
opinions are less probative than the VA opinion.  The VA 
examiner did not review the claims file in his assessment, 
and only reviewed the previous medical history pertaining to 
the PTSD issue.  The private psychiatrists also did not 
indicate a review of the claims file and noted the veteran's 
previous medical history regarding his PTSD in their 
opinions.  The Board notes a review of the claims file was 
not dispositive in this case, as the unresolved issue was not 
what happened in service, but whether the veteran had a 
current psychiatric illness.  For this reason only records 
pertaining to such treatment would be necessary to decide the 
issue.  As the records pertaining to previous psychiatric 
treatment were reviewed, both the VA and private psychiatric 
opinions of record are adequate for VA purposes.  38 C.F.R. 
§§ 4.2, 4.125.  However, as noted, the majority of the 
opinions find that the veteran has a PTSD diagnosis, in 
accordance with DSM-IV, based on the claimed in-service 
stressors.  As such, all doubt is resolved in the veteran's 
favor, and a PTSD diagnosis is confirmed.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

As the claimed in-service stressors have been corroborated, 
and evidence shows a diagnosis of PTSD, the determinative 
issue becomes whether there is a link, established by medical 
evidence, between current symptoms and the in-service 
stressors.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

Initially, the Board notes that service connection for PTSD 
is not warranted on a presumptive basis, as the first 
diagnosis was in 2002, which is 22 years after service.  See 
38 C.F.R. § 3.307, 3.309.  

However, based on the evidence of record, the Board finds 
that service connection for PTSD is warranted on a direct 
incurrence basis.  

As noted, a March 2003 private psychiatrist, who had 
evaluated the veteran since May 2002, diagnosed the veteran 
with PTSD, based on his reports of in-service enemy fire 
attacks while serving on the USS Lloyd Thomas, and his fear 
that they would be hit in their ammunition locker.  
Additionally, a December 2003 private psychiatrist diagnosed 
the veteran with PTSD based on the DSM IV, and noted the 
veteran's recollections of serving on the USS Lloyd Thomas, 
where he was exposed to gunfire and feared a direct hit, and 
also witnessed one of his shipmates hit by shrapnel.  Two 
subsequent private medical opinions dated in March 2005 also 
note the veteran's reports of exposure to gun fire, while 
serving on the USS Lloyd Thomas, and his experience of 
excessive fear of dying, and witnessing his colleagues hit by 
shrapnel, and found that the veteran met all the criteria of 
DSM IV for PTSD.  The Board finds that this is sufficient 
evidence to meet the third element of a PTSD service 
connection claim, namely a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  See 38 C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressors of combat experiences, including 
coming under frequent enemy fire attack, and medical evidence 
of a nexus between diagnosed PTSD and the veteran's Vietnam 
experiences.  See 38 C.F.R. § 3.304(f).  Accordingly, 
resolving doubt in the veteran's favor, the Board concludes 
that the evidence supports a grant of service connection for 
PTSD.

The Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome as noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  




ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


